 

on
ber 14,2020

UNITED STATES DISTRICT COURT O oe
WESTERN DISTRICT OF TEXAS

 

WACO DIVISION
MV3 PARTNERS LLC,
+ as Civil Action No.: 6:18-cv-00308-
Plaintiff, ADA
Vv.
ROKU, INC. JURY TRIAL DEMANDED
Defendant.

 

 

FINAL JURY INSTRUCTIONS
1. (Jury Charge
MEMBERS OF THE JURY:

It is my duty and responsibility to instruct you on the law you are to apply in
this case. The law contained in these instructions is the only law you may follow.
It is your duty to follow what I instruct you the law is, regardless of any opinion
that you might have as to what the law ought to be.

If I have given you the impression during the trial that I favor either party,
you must disregard that impression. If I have given you the impression during the
trial that I have an opinion about the facts of this case, you must disregard that
impression. You are the sole judges of the facts of this case. Other than my

instructions to you on the law, you should disregard anything I may have said or —

1
done during the trial in arriving at your verdict.

You should consider all of the instructions about the law as a whole and
regard each instruction in light of the others, without isolating a particular
statement or paragraph.

The testimony of the witnesses and other exhibits introduced by the parties
constitute the evidence. The statements of counsel are not evidence; they are only
arguments. It is important for you to distinguish between the arguments of counsel
and the evidence on which those arguments rest. What the lawyers say or do is not
evidence. You may, however, consider their arguments in light of the evidence
that has been admitted and determine whether the evidence admitted in this trial
supports the arguments. You must determine the facts from all the testimony that
you have heard and the other evidence submitted. You are the judges of the facts,
but in finding those facts, you must apply the law as I instruct you.

You are required by law to decide the case in a fair, impartial, and unbiased
manner, based entirely on the law and on the evidence presented to you in the
courtroom. You may not be influenced by passion, prejudice, or sympathy you
might have for the plaintiff or the defendant in arriving at your verdict.

2. Evidence
The evidence you are to consider consists of the testimony of the witnesses

here at trial or at a deposition that has been presented to you, the documents and

2
other exhibits admitted into evidence, the stipulations to which the lawyers agreed,
and any fair inferences and reasonable conclusions you can draw from the facts
and circumstances that have been proven.

Nothing else is evidence. The lawyers’ statements and arguments are not
evidence. The lawyers’ questions and objections are not evidence. My legal
rulings are not evidence. My comments and questions are not evidence. The notes
taken by any juror are not evidence.

During the trial I may not have let you hear the answers to some of the
questions the lawyers asked. I may also have ruled that you could not see some of
the exhibits that the lawyers wanted you to see. Further, sometimes I may have
ordered you to disregard things that you saw or heard, or struck things from the
record. | You must follow my rulings and completely ignore all of these things. Do
not speculate about what a witness might have said or what an exhibit might have
shown. These things are not evidence, and you are bound by your oath not to let
them influence your decision in any way.

Generally speaking, there are two types of evidence. One is direct
evidence, such as testimony of an eyewitness. The other is indirect or
circumstantial evidence. Circumstantial evidence is evidence that proves a fact
from which you can logically conclude another fact exists. As a general rule, the

law makes no distinction between direct and circumstantial evidence, but simply

3
requires that you find facts from all the evidence in the case, whether direct,
circumstantial, or a combination of the two. In judging the facts, you should
consider all the evidence, both direct and circumstantial, and give it whatever
weight you believe it deserves.

You must not conduct any independent research or investigation. You must
make your decision based only on the evidence as I have defined it here, and
nothing else.

3. Witnesses and Impeachment by Inconsistent Statements

You alone are to determine the questions of credibility or truthfulness of the
witnesses. In weighing the testimony of the witnesses, you may consider the
witness’s manner and demeanor on the witness stand, any feelings or interest in the
case, or any prejudice or bias about the case, that he or she may have, and the
consistency or inconsistency of his or her testimony considered in the light of the
circumstances. For instance, has the witness been contradicted by other credible
evidence? Has he or she made statements at other times and places contrary to
those made here on the witness stand? You must give the testimony of each
witness the credibility that you think it deserves.

Even though a witness may be a party to the action and therefore interested
in its outcome, the testimony may be accepted if it is not contradicted by direct

evidence or by any inference that may be drawn from the evidence, if you believe

.

4
the testimony.

You are not to decide this case by counting the number of witnesses who
have testified on the opposing sides. Witness testimony is weighed; witnesses are
not counted. The test is not the relative number of witnesses, but the relative
convincing force of the evidence. The testimony of a single witness is sufficient to
prove any fact, even if a greater number of witnesses testified to the contrary, if
after considering all of the other evidence, you believe that witness.

In determining the weight to give to the testimony of a witness, consider
whether there was evidence that at some other time the witness said or did
something, or failed to say or do something, that was different from the testimony
given at the trial.

A simple mistake by a witness does not necessarily mean that the witness
did not tell the truth as he or she remembers it. People may forget some things or
remember other things inaccurately. If a witness made a misstatement, consider
whether that misstatement was an intentional falsehood or simply an innocent
mistake. The significance of that may depend on whether it has to do with an
important fact or with only an unimportant detail. This instruction applies to the

testimony of all witnesses.
4, Expert Testimony

Expert testimony is testimony from a person who has a special skill or
knowledge in some science, profession, or business. This skill or knowledge is not
common to the average person but has been acquired by the expert through special
study or experience.

In weighing expert testimony, you may consider the expert’s qualifications,
the reasons for the expert’s opinions, and the reliability of the information
supporting the expert’s opinions, as well as the factors I have previously mentioned
for weighing testimony of any other witness.

Expert testimony should receive whatever weight and credit you think appropriate,
given all the other evidence in the case. You are not required to accept the opinion
of any expert, rather, you are free to accept or reject the testimony of experts, just
as with any other witness.

5. Deposition Testimony

Certain testimony has been presented to you through a deposition. A
deposition is the sworn, recorded answers to questions a witness was asked in
advance of the trial. Under some circumstances, if a witness cannot be present to
testify from the witness stand, that witness’s testimony may be presented, under
oath, in the form of a deposition. Sometime before this trial, attorneys representing

the parties in this case questioned this witness under oath. A court reporter was

6
present and recorded the testimony. The questions and answers have been read or
shown to you. This deposition testimony is entitled to the same consideration and
weighed and otherwise considered by you in the same way as if the witness had
been present and had testified from the witness stand in court.

In this trial, MV3 and Roku each designated some of their employees as
their “Rule 30(b)(6)” witnesses. These witnesses then testified on behalf of their
companies on certain subjects, and about information that is known or reasonably
available to their companies. These witnesses include: for MV3, Wayne Barr and
David Marshak and for Roku, David Mendenhall, Stephen Sprich and Kevin
Bright. Each company is bound by the testimony of its Rule 30(b)(6) witnesses,
but only with respect to testimony that is responsive to one of the subjects for
which the witness specifically was designated. Their testimony is the same thing
as the testimony by the company itself regarding those topics for which the witness
was designated. Such witnesses may also testify in their personal capacity as fact
witnesses; in that capacity their testimony is only binding on themselves and they

should be treated as any other witness.

6. Stipulated Testimony

A “stipulation” is something that the attorneys agree is accurate. When there
is no dispute about certain testimony, the attorneys may agree or “stipulate” to that

testimony.
Stipulated testimony must be considered in the same way as if that testimony
had been received here in court.
7. Stipulations of Fact

A “stipulation” is an agreement. When there is no dispute about certain
facts, the attorneys may agree or “stipulate” to those facts. You must accept a
stipulated fact as evidence and treat that fact as having been proven here in court.
8. Limiting Instruction

‘When testimony or an exhibit is admitted for a limited purpose, you may
consider that testimony or exhibit only for the specific limited purpose for which it
was admitted.

9. Non-Practicing Entity

A patent gives the owner the right to exclude others from making, using,
offering to sell, or selling the claimed invention within the United States or
importing it into the United States. A party does not waive the right to exclude
others by not commercializing or manufacturing the invention disclosed in the
patent.

10. Charts and Summaries

Certain charts and summaries have been shown to you solely to help explain

or summarize the facts disclosed by the books, records, and other documents that

are in evidence. These charts and summaries are not evidence or proof of any facts
unless I specifically admit a chart or summary into evidence. You should
determine the facts from the evidence.
11. Demonstrative Evidence

Certain exhibits shown to you are illustrations of the evidence, but are not
themselves evidence. We call these types of exhibits “demonstrative exhibits.”
Demonstrative exhibits are a party’s description, picture, or model to describe
something involved in this trial. If your recollection of the evidence differs from
the demonstrative exhibit, rely on your recollection.

12. Bias — Corporate Party Involved

Do not let bias, prejudice or sympathy play any part in your deliberations. A
corporation and all other persons are equal before the law and must be treated as
equals in a court of justice.

13. Burden of Proof: Preponderance of The Evidence

In any legal action, facts must be proved by a required amount of evidence
known as the “burden of proof.” The burden of proof in this case is on MV3.

As I have already told you, in this case, MV3 contends that Roku infringes
certain claims of the ’223 patent. MV3 has the burden of proving patent
infringement by a preponderance of the evidence. MV3 also contends that it is
entitled to damages for Roku’s alleged infringement. If MV3 proves infringement,

MV3 also has the burden of proving the amount of any damages for patent

9
infringement by a preponderance of the evidence.

A preponderance of the evidence means evidence that persuades you that a
claim is more probably true than not true. Sometimes this is talked about as being
the greater weight and degree of credible testimony.

14. Overview of Applicable Law

The first issue you will be asked to decide is whether Roku has infringed the
claims of the ‘223 patent. Infringement is assessed on a claim-by-claim basis.
Therefore, there may be infringement as to one claim but not infringement as to
another. To show infringement of a patent claim, MV3 must show, by a
preponderance of the evidence, that Roku’s products include each and every
element in that patent claim. There are a few different ways that a patent may be
infringed. I will explain the requirements for each of these types of infringement
to you throughout these jury instructions. In general, however, Roku may infringe
the ‘223 patent by making, using, selling, or offering for sale in the United States,
or by importing into the United States, a product or by using a method meeting all
the requirements of a claim of the ‘223 patent. Roku may also indirectly infringe
the ‘223 patent by inducing another person or entity to infringe.

If you decide that any claim of the ‘223 patent has been infringed, you will
then need to decide any money damages to be awarded to MV3 to compensate it

for the infringement. A damages award should put MV3 in approximately the

10
same financial position that it would have been in had the infringement not
occurred, but in no event may the damages award be less than what MV3 would
have received had it been paid a reasonable royalty. I will instruct you later on the
meaning of a reasonable royalty. The damages you award are meant to
compensate MV3 and not to punish Roku. You may not include in your award any
additional amount as a fine or penalty, above what is necessary to compensate
MV3 for the infringement, in order to punish Roku. I will give you more detailed
instructions on the calculation of damages later.
15. The Role of the Claims of a Patent

Before you can decide many of the issues in this case, you will need to
understand the role of patent “claims.” The patent claims are the numbered
sentences at the end of each patent. The claims are important because it is the
words of the claims that define what a patent covers. The figures and text in the
rest of the patent are intended to provide a description and/or examples of the
invention and provide a context for the claims, but it is the claims that define the
breadth of the patent’s coverage.

You will first need to understand what each claim covers in order to decide
whether or not there is infringement of the claim. The law says that it is my role to
define the terms of the claims and it is your role to apply my definitions to the

issues that you are asked to decide in this case. Therefore, as I explained to you at

11
the start of the case, I have determined the meaning of the claims and I will provide
to you my definitions of certain claim terms. You must accept my definitions of
these words in the claims as being correct. It is your job to take these definitions
and apply them to the issues that you are deciding, including the issues of
infringement.

The claims are intended to define, in words, the boundaries of the inventor’s
rights. Only the claims of the patent can be infringed. Neither the written
description, nor the drawings of a patent can be infringed. Each of the claims must
be considered individually.

For claim limitations that I have not construed — that is, interpreted or
defined — you are to use the plain and ordinary meaning of the limitations as
understood by one of ordinary skill in the art, which is to say, in the field of
technology of the patent at the time of the invention.

16. How a Claim Defines What it Covers

I will now explain how a claim defines what it covers.

A claim sets forth, in words, a set of requirements. Each claim sets forth its
requirements in a single sentence. If a device or a method satisfies each of these
requirements, then it is covered by the claim.

There can be several claims in a patent. Each claim may be narrower or

broader than another claim by setting forth more or fewer requirements. The

12
coverage of a patent is assessed claim-by-claim. In patent law, the requirements of
a claim are often referred to as “claim elements” or “claim limitations.” When a
thing (such as a product or a process) meets all of the requirements of a claim, the
claim is said to “cover” that thing, and that thing is said to “fall” within the scope
of that claim. In other words, a claim covers a product or process where each of
the claim elements or limitations is present in that product or process.

Sometimes the words in a patent claim are difficult to understand, and
therefore it is difficult to understand what requirements these words impose. It is
my job to explain to you the meaning of the words in the claims and the
requirements these words impose.

As I just instructed you, there are certain specific terms that I have defined
and you are to apply the definitions that I provide to you.

By understanding the meaning of the words in a claim and by understanding
that the words in a claim set forth the requirements that a product or process must
meet in order to be covered by that claim, you will be able to understand the scope
of coverage for each claim. Once you understand what each claim covers, then
you are prepared to decide the issues that you will be asked to decide, such as
infringement.

17. Independent and Dependent Claims

This case involves two types of patent claims: independent claims and

13
dependent claims.

An “independent claim” does not refer to any other claim of the patent. An
independent claim sets forth all of the requirements that must be met in order to be
covered by that claim. Thus, it is not necessary to look at any other claim to
determine what an independent claim covers.

A dependent claim does not itself recite all of the requirements of the claim
but refers to another claim for some of its requirements. In this way, the claim
“depends” on another claim. A dependent claim incorporates all of the
requirements of the claim(s) to which it refers. The dependent claim then adds its
own additional requirements. To determine what a dependent claim covers, it is
necessary to look at both the dependent claim and any other claim(s) to which it
refers. A product that meets all of the requirements of both the dependent claim
and the claim(s) to which it refers is covered by that dependent claim.

In this case, an example of an independent claim is claim 1 of the ’223
patent. You know claim 1 is independent because it mentions no other claims.
Accordingly, the words of claim 1 of the ‘223 patent are read by themselves in
order to determine what claim 1 covers. You know claim 2, on the other hand, is a
dependent claim because it refers to independent claim 1. Accordingly, the words
of claims | and 2 are read together in order to determine what claim 2 of the patent

covers.

14
18. “Comprising” Claims

The beginning portion, or preamble, to claims | and 32 use the phrase “A
mobile set top box comprising.” The preamble to claim 30 uses the phrase “A
method comprising.” The word “comprising” means “including the following but
not excluding others.” When “comprising” is used in the preamble, if you decide
that an accused product includes all of the elements or limitations in that claim, the
claim is infringed. This is true even if the accused product contains additional
elements.

For example, a claim to a table comprising a tabletop, legs, and glue would
be infringed by a table that includes a tabletop, legs, and glue, even if the table also
includes wheels on the table’s legs.

19. Claim Interpretation

I will now explain to you the meaning of some of the words of the claims in
this case. In doing so, I will explain some of the requirements of the claims. As I
have previously instructed you, you must accept my definition of these words in
the claims as correct. For any words in the claim for which I have not provided
you with a definition, you should apply the plain and ordinary meaning to one of
skill in the art at the time of the invention. You should not take my definition of
the language of the claims as an indication that I have a view regarding how you

should decide the issues that you are being asked to decide, such as infringement.

15
These issues are yours to decide.

 

Term

Construction

 

“television signal”

Plain and ordinary meaning

 

“docking port”

Plain and ordinary meaning!

1. The parties agreed that “docking port” is
either (1) hardware or (2) hardware and
software.

 

“configured to accept”

Plain and ordinary meaning

 

“accepted in”

Plain and ordinary meaning

 

“adaptive circuitry”

Plain and ordinary meaning

 

 

“determining, based on the
validity of the user, that the
received first media content is
permitted to be provided to the
display device”

 

Plain and ordinary meaning

 

16

 
“mobile set top box”

Preamble is not limiting.

“a device that combines the functionality ofa
set top box and a mobile communication
system”

 

“determining the native display
resolution of the second size
format of the display device
based on a response resulting
from the query of the display
device”

“determining the maximal allowed display
resolution of the second size format of the
display device based on a response resulting
from a request for information from the display
device.”

The “querying the display device” limitation
must begin before the “determining the native
display resolution of the second size format of
the display device based on a response
resulting from the query of the display device”
limitation begins.

 

 

“multicast broadcasts”

 

Plain and ordinary meaning

 

20. Infringement Generally

I will now instruct you how to decide whether or not Roku has infringed the

’223 patent. Infringement is assessed on a claim-by-claim basis. Therefore, there

may be infringement as to one claim but no infringement as to another.

17

 
A patent owner has the right to stop others from using the invention covered
by his or her patent claims in the United States during the life of the patent. If any
person makes, uses, sells or offers to sell within the United States or imports into
the United States what is covered by the patent claims without the patent owner’s
permission, that person is said to infringe the patent.

In reaching your decision on infringement, keep in mind that only the claims
of a patent can be infringed. You must compare the asserted patent claims, as I
have defined each of them, to the accused products, and determine whether or not
there is infringement. You should not compare the accused products with any
specific example set out in the patent or with the prior art in reaching your decision
on infringement. The only correct comparison is with the language of the claim
itself, as I have explained its meaning to you. You must reach your decision as to
each assertion of infringement based on my instructions about the meaning and
scope of the claims, the legal requirements for infringement, and the evidence
presented to you by the parties.

In this case, there are two possible ways that a claim may be infringed. The
two types of infringement are called direct infringement and inducement.
Inducement is referred to as indirect infringement. There cannot be indirect
infringement without someone else engaging in direct infringement. To prove

indirect infringement, MV3 must also prove that Roku’s indirect infringement

18
caused direct infringement.

In this case, MV3 has alleged that Roku directly infringes the ’223 patent.
In addition, MV3 has alleged that entities other than Roku directly infringes the
’223 patent, and Roku is liable for actively inducing that direct infringement by
entities other than Roku.

In order to prove infringement, MV3 must prove that the requirements for
one or more of these types of infringement are met by a preponderance of the
evidence, i.e., that it is more likely than not that all of the requirements of one or
more of each of these types of infringement have been proved.

I will now explain each of these types of infringement in more detail.

21. Direct Infringement — Knowledge of the Patent and Intent to Infringe

Are Immaterial

In this case, MV3 asserts that Roku has directly infringed the ‘223 patent.
Roku is liable for directly infringing MV3’s patent if you find that MV3 has
proven that it is more likely than not that Roku made, used, imported, offered to
sell, or sold the invention defined in at least one claim of MV3’s patent.

A party can directly infringe a patent without knowing of the patent or
without knowing that what the party is doing is patent infringement.
22. Direct Infringement By “Literal Infringement”

There are two types of “direct infringement”: (1) “literal infringement” and

(2) “infringement under the doctrine of equivalents.” In order to prove direct
19
infringement by literal infringement, MV3 must prove by a preponderance of the
evidence, i.e., that it is more likely than not, that Roku made, used, sold, offered
for sale within, or imported into the United States a product, method or process
that meets all of the requirements of a claim and did so without the permission of
MvV3. You must compare the product, method or process with each and every one
of the requirements of a claim to determine whether all of the requirements of that
claim are met. If you find that the accused product, method or process includes
each element of the claim, then that product, method or process infringes the claim.
Infringement does not require proof that the person copied a product, method or
process or the patent. However, if an accused product, method or process omits
any requirement recited in one of the asserted claims, then that product, method or
process does not infringe that claim.

You must determine, separately for each asserted claim, whether or not there
is infringement. There is one exception to this rule. If you find that a claim on
which other claims depend is not infringed, there cannot be infringement of any
dependent claim that refers directly or indirectly to that independent claim. On the
other hand, if you find that an independent claim has been infringed, you must still
decide, separately, whether the product, method or process meets additional
requirements of any claims that depend from the independent claim, thus, whether

those claims have also been infringed. A dependent claim includes all the

20
requirements of any of the claims to which it refers plus additional requirements of
its own.
23. | Direct Infringement Under The Doctrine Of Equivalents

If a company makes, uses, sells, offers to sell within, or imports into the
United States a product that does not meet all of the requirements of a claim and
thus does not literally infringe that claim, there can still be direct infringement if
that product satisfies that claim “under the doctrine of equivalents.” |

Under the doctrine of equivalents, a product infringes a claim if the accused
product or method contains elements corresponding to each and every requirement
of the claim that is equivalent to, even though not literally met by, the accused
product. You may find that an element or step is equivalent to a requirement ofa
claim that is not met literally if a person having ordinary skill in the field of
technology of the patent would have considered the differences between them to be
“insubstantial” or would have found that the structure or step (1) performs
substantially the same function and (2) works in substantially the same way (3) to
achieve substantially the same result as the requirement for the claim that is not
literally present. In order for the structure or step to be considered interchangeable,
the structure or step must have been known at the time of the alleged infringement
to a person having ordinary skill in the field of technology of the patent.

Interchangeability at the present time is not sufficient. In order to prove

21
infringement by “equivalents,” MV3 must prove the equivalency of the structure or
step to a claim requirement by a preponderance of the evidence.
24. Indirect Infringement — Active Inducement
MV3 alleges that Roku is liable for infringement by actively inducing its -
customers to directly infringe the patent-in-suit. As with direct infringement, you
must determine whether there has been active inducement on a claim-by-claim
basis.
Roku is liable for active inducement of a claim only if MV3 proves by a
preponderance of the evidence that:
(1) The acts are actually carried out by another, e.g, TV manufacturers, and
that the other directly infringes that claim;
(2) Roku took action during the time the patent-in-suit was in force intending to
cause the infringing acts by another; and
(3) Roku was aware of the patent-in-suit and knew that the acts, if taken, would
constitute an infringement of that patent.
Although MV3 need not prove that Roku has directly infringed to prove
patent infringement, MV3 must prove that someone directly infringed. If there is
no direct infringement by anyone, Roku cannot have actively induced

infringement of the patent-in-suit.

22
If you find that Roku was aware of the patent-in-suit, but believed that the
acts it encouraged did not infringe that patent, Roku cannot be liable for
inducement. In order to establish inducement of infringement, it is not sufficient
that another directly infringes the claims. Nor is it sufficient that Roku was aware
of the act(s) by another that allegedly constitute the direct infringement. Rather, in
order to find inducement of infringement, you must find that Roku specifically
intended another to infringe the patent-in-suit. The mere fact, if true, that Roku
knew or should have known that there was a substantial risk that another’s acts

would infringe the patent-in-suit would not be sufficient for active inducement of
infringement.

25. Patent Damages — Introduction

I will now instruct you about the measure of damages. By instructing you on
damages, I am not suggesting which party should win this case, on any issue. If
you find that Roku infringed any claim of the patent-in-suit, you must then
determine the amount of damages to be awarded to MV3 to compensate it for that
infringement. If you find that Roku has not infringed any claim of the patent, then
MV3 is not entitled to any damages. |

If you award damages, they must be adequate to compensate MV3 for any

infringement you find. You must not award MV3 more damages than are

adequate to compensate for the infringement, nor should you include any

23
additional amount for the purpose of punishing Roku. Damages are not meant to
punish an infringer or set an example. Your damages award, if you reach this
issue, should put MV3 in approximately the financial position it would have been
in had the infringement not occurred, but in no event may the damages award be
less than what MV3 would have received had it been paid a reasonable royalty.

While MV3 is not required to prove the amount of its damages with
mathematical precision, it must prove them with reasonable certainty. You may
not award damages that are speculative, damages that are only possible, or
damages that are based on guesswork.

MV3 seeks patent damages in the form of a reasonable royalty. But,
regardless of the type of damages you may choose to award, you must be careful
to ensure that the award is no more or less than the value of the patented
invention.

26. Reasonable Royalty — Definition

A reasonable royalty is defined as the money amount MV3 and Roku would
have agreed in a hypothetical negotiation taking place at the time when
infringement first began.

In considering this hypothetical negotiation, you should focus on what the
expectations of MV3 and Roku would have been had they entered into an

agreement at that time, and had they acted reasonably in their negotiations. Unlike

24
in areal world negotiation, all parties to the hypothetical negotiation are presumed
to believe that the patent was valid and infringed and that both parties were
willing to enter into an agreement. The reasonable royalty you determine must be
a royalty that would have resulted from the hypothetical negotiation, and not
simply a royalty either party would have preferred. Evidence of things that
happened after the infringement first began can be considered in evaluating the
reasonable royalty only to the extent that the evidence aids in assessing what
royalty would have resulted from a hypothetical negotiation. Although evidence
of the actual profits an alleged infringer made may be used to determine the
anticipated profits at the time of the hypothetical negotiation, the royalty may not
be limited to or increased by the actual profits the alleged infringer made.
27. Reasonable Royalty — Factors |
In deciding what is a reasonable royalty that would have resulted from the

hypothetical negotiation, you may consider the factors that the patent owner at the
time and the alleged infringer would consider in setting the amount the alleged
infringer should pay. I will list for you a number of factors you may consider. They
are as follows:

1. The royalties received by the patentee for the licensing of the patent-in-

suit, proving or tending to prove an established royalty.

25
. The rates paid by the licensee for the use of other patents comparable to
the patent-in- suit.

. The nature and scope of the license, as exclusive or nonexclusive, or as
restricted or nonrestricted in terms of territory or with respect to whom the
manufactured product may be sold.

. The licensor's established policy and marketing program to maintain
his or her patent monopoly by not licensing others to use the invention
or by granting licenses under special conditions designed to preserve
that monopoly.

. The commercial relationship between the licensor and licensee, such as
whether they are competitors.in the same territory in the same line of
business, or whether they are inventor and promoter.

. The effect of selling the patented specialty in promoting sales of other
products of the licensee, the existing value of the invention to the
licensor as a generator of sales of his nonpatented items, and the extent
of such derivative or convoyed sales.

. The duration of the patent and the term of the license.

. The established profitability of the product made under the patents,

its commercial success, and its current popularity.

26
9. The utility and advantages of the patented property over the old modes or
devices, if any, that had been used for working out similar results.

10. The nature of the patented invention, the character of the commercial
embodiment of it as owned and produced by the licensor, and the benefits
to those who have used the invention.

11.The extent to which the infringer has made use of the invention and any
evidence probative of the value of that use.

12.The portion of the profit or of the selling price that may be customary in the
particular business or in comparable business to allow for the use of the
invention or analogous inventions.

13.The portion of the realizable profits that should be credited to the
invention as distinguished from nonpatented elements, the
manufacturing process, business risks, or significant features or
improvements added by the infringer.

14.The opinion and testimony of qualified experts.

15.The amount that a licensor (such as the patentee) and a licensee (such as
the infringer) would have agreed upon (at the time the infringement began)
if both had been reasonably and voluntarily trying to reach an agreement; —
that is, the amount which a prudent licensee-who desired, as a business

proposition, to obtain a license to manufacture and sell a particular article

27
embodying the patented invention-would have been willing to pay as a
royalty and yet be able to make a reasonable profit and which amount
would have been acceptable by a prudent patentee who was willing to
grant a license.

No one factor is dispositive and you can and should consider the evidence
that has been presented to you in this case on each of these factors. You may also
consider any other factors which in your mind would have increased or decreased
the royalty Roku would have been willing to pay and MV3 would have been
willing to accept, acting as normally prudent business people.

'28. Royalty — Attribution/Apportionment

The amount you find as damages must be based on the value attributable to
the patented technology, as distinct from other, unpatented features of the accused
product, or other factors such as marketing or advertising, or Roku’s size or market
position. In determining the appropriate royalty base and the appropriate royalty
rate, the ultimate combination of both the royalty rate and the royalty base must
reflect the value attributable to the patented technology. In other words, the
royalty base must be closely tied to the invention. It is not sufficient to use a
royalty base that is too high and then adjust the damages downward by applying a
lower royalty rate. Similarly, it is not appropriate to select a royalty base that is |

too low and then adjust it upward by applying a higher royalty rate. Rather, you

28
must determine an appropriate royalty rate and an appropriate royalty base that
reflect the value attributable to the patented invention alone.
29. Reasonable Royalty — Convoyed Sales

You may have heard evidence during of trial of convoyed sales. You are
instructed that Plaintiff is not seeking reasonable royalties as a result of convoyed
sales. |
30. Reasonable Royalty — Timing

Damages are not based on a hindsight evaluation of what happened, but on
what the parties to the hypothetical license negotiations would have agreed upon.
Nevertheless, evidence relevant to the negotiation is not necessarily limited to facts
that occurred on or before the date of the hypothetical negotiation. You may also
consider information the parties would have foreseen or estimated during the
hypothetical negotiation, which may under certain circumstances include evidence
of usage after infringement started, license agreements entered into by the parties
shortly after the date of the hypothetical negotiation, profits earned by the
infringer, and non- infringing alternatives.
31. Reasonable Royalty — Availability of Non-Infringing Substitutes

In determining a reasonable royalty, you may also consider evidence
concerning the availability and cost of acceptable non-infringing substitutes to the

patented invention. An acceptable substitute must be a product/method that is

29
licensed under the patent or that does not infringe the patent.
32. Date of Commencement of Damages

For direct infringement, knowledge of the patent is not relevant. If you find
that Roku has directly infringed, the date of commencement of damages for direct
infringement is the date the patent issued, October 14, 2014. The parties agree that
this is the date damages commence for direct infringement.

As I have previously explained, knowledge of the patent-in-suit is a
prerequisite to show inducement of infringement. The parties agree that the Roku
had knowledge of the patent as of the date of the filing of the complaint, October
16, 2018. Therefore, if you find that Roku has indirectly infringed, the date of
commencement of damages for indirect infringement is October 16, 2018.

33. Duty to Deliberate; Notes

It is now your duty to deliberate and to consult with one another in an effort
to reach a verdict. Each of you must decide the case for yourself, but only after an
impartial consideration of the evidence with your fellow jurors. During your
deliberations, do not hesitate to reexamine your own opinions and change your
mind if you are convinced that you were wrong. But do not give up on your honest
beliefs because the other jurors think differently, or just to finish the case.

Remember at all times, you are the judges of the facts. You have been

allowed to take notes during this trial. Any notes that you took during this trial are

30
only aids to memory. If your memory differs from your notes, you should rely on
your memory and not on the notes. The notes are not evidence. If you did not take
notes, rely on your independent recollection of the evidence and do not be unduly
influenced by the notes of other jurors. Notes are not entitled to greater weight
than the recollection or impression of each juror about the testimony.

When you go into the jury room to deliberate, you may take with you a copy
of this charge, the exhibits that I have admitted into evidence, and your notes. You
must select a jury foreperson to guide you in your deliberations and to speak for
you here in the courtroom.

Your verdict must be unanimous. After you have reached a unanimous
verdict, your jury foreperson must fill out the answers to the written questions on
the verdict form and sign and date it. Answer each question in the verdict form
from the facts as you find them. Do not decide who you think should win and then
answer the questions to reach that result. Your answers and your verdict must be
unanimous. After you have concluded your service and J have discharged the jury,
you are not required to talk with anyone about the case.

If you need to communicate with me during your deliberations, the jury
foreperson should write the inquiry and give it to the court security officer. After
consulting with the attorneys, I will respond either in writing or by meeting with

you in the courtroom. Keep in mind, however, that you must never disclose to

31
anyone, not even to me, your numerical division on any question.
34. Social Media

During your deliberations, you must not communicate with or provide any
information to anyone by any means about this case. You may not use any
electronic device or media, such as the telephone, a cell phone, smartphone, tablet
or computer, the Internet, any Internet service, any text or instant messaging
service, any Internet chat room, blog or website such as Facebook, LinkedIn,
YouTube, Instagram or Twitter to communicate to anyone any information about
this case or to conduct any research about this case until I accept your verdict.

In other words, you cannot talk to anyone on the phone, correspond with
anyone, or electronically communicate with anyone about this case. You can only
discuss the case in the jury room with your fellow jurors during deliberations.

You may now proceed to the jury room to begin your deliberations.

32
